Citation Nr: 1534642	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for congestive heart failure with swelling of the feet, ankles and hands, previously claimed as cardiovascular disability (CHF).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter initially came before the Board of Veterans' Appeals (hereinafter 'Board') on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC for further development of the record, to include scheduling the Veteran for a videoconference hearing.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A transcript of that hearing is associated with the eFolder on Virtual VA (Virtual VA).

In a July 2013 decision, the Board reopened the claim, and remanded it for further development, to include a new VA examination and opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in July 2013 for additional development to include a VA examination to specifically include consideration of the Veteran's reported history and his submitted lay evidence including internet articles.  The examiner was ordered to give an opinion as to the etiology of any diagnosed heart disorder found on examination.  The Veteran underwent a VA examination in September 2013.  The examiner determined the Veteran had diagnoses of valvular heart disease, cardiomyopathy, and "other heart disease."  He noted the Veteran does not have CHF.  The examiner also noted that the Veteran has aortic stenosis by history.  The Veteran reported being told he had a murmur.  The examiner noted that the internet literature the Veteran submitted was for aortic stenosis, but during his last cardiac visit in 2011 there was no record of aortic stenosis found.  The examiner stated that the medical records include a diagnosis of alcoholic cardiomyopathy.  The examiner determined that there is documentation of cardiomyopathy throughout his medical records, with etiology felt to be due to his alcohol abuse.  An echocardiogram from that time showed normal LV function. 

As the examiner did not address any of the Veteran's lay contentions in his rationale for the opinion provided, and failed to give an etiology opinion for the Veteran's diagnosed valvular heart disease and "other heart disease", there was not compliance with the prior remand directives and another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (the veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  Furthermore, though the VA examiner noted no diagnosis of CHF, a November 2004 VA a progress note includes a history of CHF and the opinion should reconcile the two different diagnoses.  Therefore, the Veteran's claim is remanded in order to obtain a new, adequate VA opinion.
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to request that the Veteran identify all healthcare providers that have treated him for his CHF and any other cardiovascular pathology, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  After securing any necessary release forms, with full address information, the AOJ should request that all records of medical treatment not currently associated with the claims file should be requested.

The AOJ should also obtain copies of all outstanding VA treatment records not yet associated with the claims file, to specifically include any VA treatment records dated after July 2013.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  It is not necessary for records existing in the Virtual VA system to be printed.

2.  The AOJ must return the claims file to the July 2013 VA examiner, if available, for an additional opinion to determine the nature and etiology of any cardiovascular pathology diagnosed.  All indicated studies and tests are to be performed.

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.

After reviewing the claims files, including recent submissions of Internet research by the Veteran, the examiner should identify all cardiovascular pathology noted in the record, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed cardiovascular pathology, to include CHF, had its onset during service or within one year of service discharge, or is otherwise causally related to any event or circumstance of his active service.  The examiner should address the Internet research provided by the Veteran in May 2013 in the report.  The examiner should also reconcile the lack of current CHF diagnosis with the November 2004 VA treatment note including a history of CHF.  

In providing answers to the above question, the examiner is advised that the term 'as likely as not' does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  'More likely' and 'as likely' support the contended causal relationship; 'less likely' weighs against the claim.

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, to include the testimony of his niece.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3.  Thereafter, the AOJ must consider all of the evidence of record and readjudicate the claim for service connection.  If the benefit sought is not granted, the AOJ must issue a supplemental statement of the case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




